NUMBER 13-07-00655-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


     IN THE INTEREST OF A. R. B., C. D. H., B. S. H., AND R. C. H.,
                           CHILDREN


                        On appeal from 36th District Court
                             of Bee County, Texas.



                           MEMORANDUM OPINION

                      Before Justices Yanez, Garza and Vela
                        Memorandum Opinion Per Curiam

         A. H., has filed an appeal from the termination of her parental rights to children,

A.R.B., C.D.H., B.S.H., and R.C.H. We affirm.

         Section 263.405(b) of the Texas Family Code requires an appellant to file, not later

than the fifteenth day after a final order is signed, a statement "of the point or points on

which the party intends to appeal." TEX . FAM . CODE ANN . § 263.405(b) (Vernon Supp.

2006).     The Legislature added a new subsection, effective for appeals filed after

September 1, 2005, which provides that the "appellate court may not consider any issue
that was not specifically presented to the trial court in a timely filed statement of the points

on which the party intends to appeal . . . ." See id. § 263.405(i) (Vernon Supp. 2006).

        Here, the judgment was entered October 2, 2007. The clerk’s record, filed in this

Court on January 28, 2008, and supplemental clerk’s records, filed on February 22, 2008,

March 19, 2008, April 23, 2008, June 9, 2008, June 23, 2008 and June 30, 2008, fail to

contain a statement of points on appeal.

        On March 7, 2008, the Clerk of this Court notified appellant that the record before

the Court lacked a statement of points and directed appellant to correct this defect, if such

could be done, within ten days from the date of that notice. Appellant has failed to respond

to this directive. The statute is clear that a party who does not file a statement of the points

on appeal within fifteen days does not preserve any issues for appeal. TEX . FAM . CODE

ANN . § 263.405(i); In re R.M.R., 218 S.W.3d 863, 864 (Tex. App.–Corpus Christi 2007, no

pet.); In re M.N., 230 S.W.3d 248, 249 (Tex. App.–Eastland 2007, pet. filed); In re T.T., 228
S.W.3d 312 (Tex. App.–Houston [14th Dist.] 2007, pet. denied); In re J.W.H., 222 S.W.3d
661 (Tex. App.–Waco 2007, no pet.); In re D.A.R., 201 S.W.3d 229 (Tex. App.–Fort Worth

2006, no pet.).

        In a situation such as this, where no statement of points exists, under the express

terms of the statute, there is no contention of error that can be raised that we may consider

on appeal. In re R.M.R., 218 S.W.3d at 864. Accordingly, we affirm the judgment of the

trial court.



                                                   PER CURIAM

Memorandum Opinion delivered and
filed this the 4th day of December, 2008.


                                               2